DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "15" (see specification at page 8, lines 11 and 12) and "25" (see FIG. 3A) have both been used to designate “threads” along the inner surface of a circumferential wall portion 24.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 10-13 are objected to because of the following informalities:  
In claim 1, “the top wall and the circumferential side wall is” (at line 8) should be amended to --the top wall and the circumferential side wall are--.  
In claim 10, it is suggested that “Reactor arrangement” (at line 1) be amended to --A reactor arrangement--.  
is” (at line 7) should be amended to --the top wall and the circumferential side wall are--.  
In each of claims 11, 12, and 13, it is suggested that “Reactor arrangement” (at line 1) be amended to --The reactor arrangement--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the relationship between “a fluidic medium” (at lines 12-13) and “a fluidic member” previously set forth in the claim (at line 3) is unclear.
Regarding claim 3, it is unclear as to what is meant by the limitation “a frame expanding said compartment” (at line 4).
Regarding claim 5, the recitation of “the at least two chambers” (at line 2) lacks proper positive antecedent basis.
Regarding claim 7, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered 
Also, the relationship between the “one or more fluid permeable self-supporting material(s) of spatially homogenous or composite design” and “a permeable material” previously set forth in claim 1 (at line 6) is unclear.
Also, the recitation of “said fluid-permeable solid reaction members” (at line 6), which is drawn to plural members, renders the claim indefinite because claim 1 sets forth “at least one fluid-permeable solid reaction member” (at lines 10-11), which is drawn to plural members or a single member.
Also, it is unclear as to whether Applicant is now attempting to positively recite “said fluid-permeable solid reaction members” as an element of the flow-promoting device by the limitation, “in which body said fluid-permeable solid reaction members are incorporated” (at line 6).  As set forth in claim 1, the “at least one fluid-permeable solid reaction member” is not considered an element of the flow-promoting device based on the recitation of intended use wherein, “the compartment of the retaining structure is arranged to contain at least one fluid-
Regarding claim 9, the limitation “in parallel with the rotational axis of the flow-promoting device” (at line 4-5) is unclear because the rotational axis has not been defined.  It is also unclear as to where this limitation is described in the specification.  According to FIG. 8 and the specification at page 11, line 3, to page 12, line 10, the ferromagnetic material is a longitudinal body 64 with its longitudinal axis extending along a geometrical plane A through a center of the flow-promoting device 100’’.  However, it appears that the longitudinal axis of the body 64 extends in a direction that is “perpendicular to” (and not “parallel with”) the axis about which the flow-promoting device rotates.  In particular, the specification at page 12, lines 4-7, states, “… when the flow-promoting device 100’’ is set to rotate in a vessel, the device 100’’ will rotate with its bottom wall 3’’ facing and abutting the bottom of the vessel 22 or the abutment surface of a supporting structure 20.”   Also, as shown in FIG. 7, the rotational axis is the vertical axis through the center of the flow-promoting device.
Regarding claim 10, the relationship between “an alternating magnetic field of an external magnetic or electromagnetic actuator” (at lines 18-19) and “an alternating magnetic field” previously set forth in the claim (at line 12) is unclear.
Regarding claim 14, the “use” claim is considered indefinite because it attempts to claim a process without setting forth any active, positive steps delimiting how the use is actually practiced.  See MPEP 2173.05(q).
Claims 2, 4, 6, 8, and 11-13 are further rejected because they depend from a rejected base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the “use” claim is not considered a proper process claim.  See MPEP 2173.05(q).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Persson et al. (US 8,808,636) in view of Smith (WO 97/30784).
	Regarding claim 1, Persson et al. discloses a flow-promoting device for performing a 41, see FIG. 4; alternatively, in FIG. 5, “a permanent magnet embedded in the bottom wall with its magnetic field lines aligned diametrically (not shown),” see column 11, lines 40-44) and a retaining structure having a compartment (i.e., a hollow puck-shaped device defining a compartment enclosed by a cylinder 43, a lid 45, and a bottom 44, in FIG. 4; or, another puck-shaped device defining a compartment enclosed by a body 54, a lid 52, and a bottom wall, in FIG. 5); wherein the retaining structure comprises a top wall (i.e., the lid 45, FIG. 4; or, the lid 52, FIG. 5) and a circumferential side wall (i.e., the cylinder 43, FIG. 4; the body 54, FIG. 5); and the compartment of the retaining structure is arranged to contain at least one fluid-permeable solid reaction member (i.e., a solid member can be housed in a confinement within the device, said solid member comprising, e.g., immobilized biologically active materials, a catalyst capable of promoting chemical reaction, etc.; see column 7, lines 45-61), whereby, when the flow-promoting device is submerged in a fluidic medium and the flow-promoting device is subjected to an alternating magnetic field (see column 8, lines 22-49), the flow-promoting device is set to rotate, thereby causing a flow of fluidic medium into and through the compartment via openings (i.e., via holes 46, acting as either inlet or outlet depending on rotation direction, and a central opening via the openings in an integrated frit, in FIG. 4, see column 11, lines 16-21; or, via inlet hole 51 and a plurality of small outlet holes 53, in FIG. 5, see column 11, lines 22-25) provided on the device.
	Persson et al., however, fails to disclose that the retaining structure is constructed from a permeable material, such that the top wall and the circumferential side wall are formed 
	Smith discloses a retaining structure (i.e., a microreactor 1, 5, 20; see Figures) defining a compartment arranged to contain at least one solid reaction member (i.e., “The container may enclose a solid material or particles on or with which reaction occurs,” see page 4, lines 5-6; e.g., polymer beads 4, FIG. 1-2), wherein the retaining structure comprises a top wall (e.g., a lid 3, 8) and a circumferential side wall (e.g., tube 2, FIG. 1; body section 6, FIG. 2; also, cylindrical shape of FIG. 3-4), and wherein, specifically, the top wall and the circumferential side wall are formed mainly by a permeable material (i.e., “The term “microreactor” as used herein means a container comprising a material which is permeable to fluids,” see page 4, lines 3-5; in FIG. 2, “The container body section 6 and the removable lid 8 are both manufactured from frit glass… any other suitable frit material may be used,” see page 8, lines 30-35; also, equivalents to frit glass include “… frit material, a perforated polymer material or a mesh.  It is possible that a combination of these materials could be used.  Examples of suitable frit materials are frit glass, frit polyethylene, frit polypropylene and frit polytetrafluoroethylene (PTFE),” see page 6, lines 28-34; in FIG. 3 to 6, the microreactor 20 is manufactured from a frit material, see page 9, lines 3-9 and lines 28-36; also, suitable microreactors can be constructed from “frit glass tubes… and perforated polymer tubes and meshes with appropriate lids… The lids 3, 8 of the microreactors 1, 5… are… frit glass…,” see page 11, lines 9-29).  During use, the retaining structure is submerged in a fluidic medium (i.e., “The microreactor… are placed in the main reaction vessel and are drowned in a solution of solvent… containing the appropriate reagents…,” see page 13, lines 29-34), and the retaining structure is “physically agitated” within the fluidic medium to ensure that the solid reaction members are exposed to the fluidic medium (see page 13, lines 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to form the top wall and the circumferential side wall of the retaining structure in the flow-promoting device of Persson et al. mainly from a permeable material because the permeable material would be permeable to the fluidic medium, yet impermeable to the at least one solid reaction member so that the at least one solid reaction member was retained within the compartment, and one of ordinary skill in the art would have expected the permeable material to increase the flow of fluidic medium through the compartment in comparison to a solid material, thereby ensuring that the at least one solid reaction member was exposed to the fluidic medium, as suggested by Smith.
	Regarding claim 2, Persson et al. further discloses that the top wall (i.e., lid 45, FIG. 4) has a continuous extension across its full surface extension and without a central inlet opening.
	Regarding claim 3, Smith further discloses that the permeable material may comprise a mesh material having an inherent stiffness so as to form a self-supporting retaining structure (see page 6, lines 28-31; page 11, lines 9-12; no frames are disclosed or suggested for supporting the permeable material).
	Regarding claim 4, Persson et al. (see FIG. 5; column 11, lines 25-26) further discloses that the retaining structure comprises at least one partition wall (i.e., four walls 55) dividing the compartment into at least two chambers (i.e., the internal volume is divided into four separate sectors 56).
	Regarding claim 5, Persson et al. further discloses, “Preferably, the solid member(s) are 
	Regarding claim 6, Persson et al. further discloses that the ferromagnetic material is a unitary body fixedly arranged to the retaining structure (i.e., a body comprising a conventional solid magnetic spin bar 41, press-fit into two vertical grooves 42 machined in the inner wall of the cylinder 43, see FIG. 4 and column 11, lines 10-16; alternatively, in FIG. 5, “a permanent magnet embedded in the bottom wall with its magnetic field lines aligned diametrically (not shown),” see column 11, lines 40-44).
	Regarding claim 9, Persson et al. (see FIG. 4; column 11, lines 10-16) further discloses that the ferromagnetic material is a longitudinal body (i.e., a conventional solid magnetic spin bar 41) fixedly arranged to the flow-promoting device (i.e., by press-fit into two vertical grooves 42 machined in the inner wall of the cylinder 43) and extending in a geometrical plane extending through a center of the flow-promoting device and perpendicular to the axis about which the flow-promoting device rotates.
	Regarding claim 14, Persson et al. discloses an intended use of the flow-promoting device for performing a biological or chemical transformation, or physical or chemical trapping from, or release of agent to, a fluidic medium (see column 2, lines 51-53).
Claims 1, 2, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ashe (US 2011/0003375).
	Regarding claims 1 and 7, Ashe discloses a flow-promoting device for performing a biological or chemical transformation (see paragraphs [0003], [0021]), said flow-promoting device (i.e., an agitator element 1, see FIG. 2-3) comprising:
	a retaining structure having a compartment defined by a permeable material, with a body of the retaining structure being comprised of a fluid permeable self-supporting material of spatially homogenous or composite design (i.e., in the case where the agitator element comprises “a porous plug of catalytic material such that the process fluid can pass through the porous material as the agitator element moves,” at paragraph [0052]; with a “compartment” being defined by a pore of the porous plug), wherein the retaining structure can comprise a top wall and a circumferential side wall, wherein the top wall and the circumferential side wall are formed mainly by said permeable material (i.e., in the case where the shape of the agitator element 1 comprising the porous plug is “cylindrical”, see paragraph [0050]).
	Ashe further discloses, “The agitator element may be of a catalytic material (or enzyme) or have a surface covering which is a catalytic material (or enzyme),” (at paragraph [0051]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively configure the compartment of the retaining structure (i.e., a pore of the porous plug) to be “arranged to contain” or incorporate at least one fluid-permeable solid reaction member (i.e., a catalytic material or enzyme) in the flow-promoting device 1 of Ashe.
 	During its use, the flow-promoting device 1 is submerged into a fluidic medium (i.e., a 2 within which the agitator element 1 is located, see FIG. 2-3; e.g., a liquid, alone or in combination with solids and/or gas, see paragraph [0019]), and the fluidic medium flows into and through the compartment via the permeable material as the flow-promoting device 1 moves (see paragraph [0052]).  In addition, Ashe discloses that the flow-promoting device 1 can be configured to rotate (see paragraph [0050]), and the flow-promoting device 1 can be subjected to an alternating magnetic field in order to induce agitation (i.e., “The movement of the agitator elements may also be achieved using agitator elements which are magnetically coupled to a mechanism outside the cell or cells. This essentially achieves the same outcome.  Although the rest of this invention refers to shaken or vibrated systems, the concept of magnetic agitation is also applicable,” see paragraph [0034]; also, “a variable magnetic field may be applied to cause the agitation,” see paragraph [0013]; also, “The agitator element may also be magnetically driven,” see paragraph [0015]).
	Ashe does not specifically disclose a ferromagnetic material.  In any event, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the flow-promoting device 1 of Ashe to further comprise a ferromagnetic material because the Examiner takes official notice that the provision of a ferromagnetic material to enable the disclosed movement of the flow-promoting device 1 in response to the variable magnetic field generated by the magnetically coupled driving mechanism would have been conventional to one of ordinary skill in the art.
	Regarding claim 2, the top wall of the flow-promoting device has a continuous extension across its full surface extension, without a central inlet opening (i.e., a “porous plug” would not have a central inlet opening).
1 for performing a biological or chemical transformation of a fluidic medium (see, e.g., paragraphs [0003], [0021]).
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bucher (US 2004/0252582) in view of Persson et al. (US 8,808,636) and Smith (WO 97/30784).
Regarding claim 10, Bucher discloses a reactor arrangement (see FIG. 9-11; paragraphs [0031]-[0033]), comprising: a flow-promoting device including a ferromagnetic material (i.e., a rotary vane or rotor 13 comprising a bar magnet 43) and a supporting structure (i.e., a lid 10 with a cylindrical cage 42 inserted into a body 41 of the lid); wherein, when the flow-promoting device 13 is submerged into a fluidic medium (i.e., a fluid 27 having a filling level 37) and the flow-promoting device 13 is subjected to an alternating magnetic field produced by an external magnetic or electromagnetic actuator, the flow-promoting device 13 is set to rotate (i.e., a known drive, not illustrated, comprising a further magnetic rotor, with which rotational energy is transmitted magnetically or electromagnetically, and which magnetic field strength is dimensioned such that a torque which is optimal for the homogenization is transmitted; see paragraph [0032]); and wherein the supporting structure 10,42 is arranged to removable receive the flow-promoting device 13 (i.e., since the cylindrical cage 42 is merely “inserted” into the body 41 of the lid 10, it then follows that the cylindrical cage 42 can be detached to enable receipt or removal of the rotor 13, see paragraph [0031]) and allow the flow-promoting device 13 to rotate inside the supporting structure when subjected to the magnetic field.
Bucher fails to disclose that the flow-promoting device 13 further comprises the claimed retaining structure having a compartment defined by a permeable material, wherein the 
The same comments with respect to Persson et al. and Smith apply (see rejection of claim 1 above).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the modified flow-promoting device of Persson et al. for the flow-promoting device in the reactor arrangement of Bucher because the modified flow-promoting device would enable at least one fluid-permeable solid reaction member to be incorporated into the process, if so desired, as taught by Persson et al. and Smith.
Regarding claim 11, Bucher (see FIG. 9-11) discloses that the supporting structure comprises an abutment portion (i.e., an upper surface of the base portion of the body 41 of the lid 10) against which the flow-promoting device 13 is arranged to abut during rotation.
Regarding claim 12, Bucher (see FIG. 9-11) discloses that the supporting structure comprises a restriction portion (i.e., cylindrical cage 42) opposite the abutment portion (i.e., the upper surface of the base portion of the body 41), wherein the flow-promoting device 13 is arranged to be removably received between the restriction portion and the abutment portion.
Regarding claim 13, Bucher (see FIG. 9-11) discloses a closure (i.e., the lid 10) arranged to be mounted to a vessel (i.e., a laboratory test container 20), and wherein the supporting structure is removably arranged to the closure, fixed to the closure, or integrally formed with the closure (i.e., the cylindrical cage 42 is integrated into the lid 10 by insertion into the body 41 of the lid; see paragraph [0031]).
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bucher (US 2004/0252582) in view of Ashe (US 2011/0003375).
13 comprising a bar magnet 43) and a supporting structure (i.e., a lid 10 with a cylindrical cage 42 inserted into a body 41 of the lid); wherein, when the flow-promoting device 13 is submerged into a fluidic medium (i.e., a fluid 27 having a filling level 37) and the flow-promoting device 13 is subjected to an alternating magnetic field produced by an external magnetic or electromagnetic actuator, the flow-promoting device 13 is set to rotate (i.e., a known drive, not illustrated, comprising a further magnetic rotor, with which rotational energy is transmitted magnetically or electromagnetically, and which magnetic field strength is dimensioned such that a torque which is optimal for the homogenization is transmitted; see paragraph [0032]); and wherein the supporting structure 10,42 is arranged to removable receive the flow-promoting device 13 (i.e., since the cylindrical cage 42 is merely “inserted” into the body 41 of the lid 10, it then follows that the cylindrical cage 42 can be detached to enable receipt or removal of the rotor 13, see paragraph [0031]) and allow the flow-promoting device 13 to rotate inside the supporting structure when subjected to the magnetic field.
Bucher fails to disclose that the flow-promoting device 13 further comprises the claimed retaining structure having a compartment defined by a permeable material, wherein the compartment is arranged to contain at least one fluid-permeable solid reaction member.
Ashe discloses a flow-promoting device (i.e., an agitator element 1, see FIG. 2-3) comprising a retaining structure having a compartment defined by a permeable material (i.e., in the case where the agitator element comprises “a porous plug of catalytic material such that the process fluid can pass through the porous material as the agitator element moves,” at 1 comprising the porous plug is “cylindrical”, see paragraph [0050]).  Ashe further discloses, “The agitator element may be of a catalytic material (or enzyme) or have a surface covering which is a catalytic material (or enzyme),” (at paragraph [0051]). Therefore, the compartment of the retaining structure (i.e., a pore of the porous plug) can be “arranged to contain” at least one fluid-permeable solid reaction member (i.e., a catalytic material or enzyme) in the flow-promoting device 1 of Ashe.  During use, the flow-promoting device 1 is submerged into a fluidic medium (i.e., a process fluid in the one or more cells 2 within which the agitator element 1 is located, see FIG. 2-3; e.g., a liquid, alone or in combination with solids and/or gas, see paragraph [0019]), and the fluidic medium flows into and through the compartment via the permeable material as the flow-promoting device 1 moves (see paragraph [0052]).  In addition, Ashe discloses that the flow-promoting device 1 can be configured to rotate (see paragraph [0050]), and the flow-promoting device 1 can be subjected to an alternating magnetic field in order to induce agitation (i.e., “The movement of the agitator elements may also be achieved using agitator elements which are magnetically coupled to a mechanism outside the cell or cells. This essentially achieves the same outcome.  Although the rest of this invention refers to shaken or vibrated systems, the concept of magnetic agitation is also applicable,” see paragraph [0034]; also, “a variable magnetic field may be applied to cause the agitation,” see paragraph [0013]; also, “The agitator element may also be magnetically driven,” see paragraph [0015]).

Regarding claim 11, Bucher (see FIG. 9-11) discloses that the supporting structure comprises an abutment portion (i.e., an upper surface of the base portion of the body 41 of the lid 10) against which the flow-promoting device 13 is arranged to abut during rotation.
Regarding claim 12, Bucher (see FIG. 9-11) discloses that the supporting structure comprises a restriction portion (i.e., cylindrical cage 42) opposite the abutment portion (i.e., the upper surface of the base portion of the body 41), wherein the flow-promoting device 13 is arranged to be removable received between the restriction portion and the abutment portion.
Regarding claim 13, Bucher (see FIG. 9-11) further discloses a closure (i.e., the lid 10) arranged to be mounted to a vessel (i.e., a laboratory test container 20), and wherein the supporting structure is removably arranged to the closure, fixed to the closure, or integrally formed with the closure (i.e., the cylindrical cage 42 is integrated into the lid 10 by insertion into the body 41 of the lid; see paragraph [0031]).
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ashe (GB 2475401 A) discloses a flow-promoting device (i.e., an agitator element provided in a reaction cell; see FIG. 2), wherein said flow-promoting device comprises a “basket mixer” having a compartment arranged to contain solids, such as a catalyst (see FIG. 11; page 4, lines 1-7; Abstract; Claim 8).
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774